Citation Nr: 1416884	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-18 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for hypertension / heart condition has been submitted and, if so, whether entitlement to service connection is warranted.

2.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for prostatitis with complaints of urinary infection has been submitted and, if so, whether entitlement to service connection is warranted.

3.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for a right ankle disability has been submitted and, if so, whether entitlement to service connection is warranted.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for bilateral defective vision and left eye post-operative pterygium.

7.  Entitlement to service connection for a stomach disability.

8.  Entitlement to service connection for gum disease, for purposes of compensation and obtaining VA treatment.

9.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for allergic reaction due to medication causing dizziness and falling.

10.  Entitlement to a compensable initial rating for hyperhidrosis and tinea pedis, bilateral feet. 

11.  Entitlement to an increased rating greater than 10 percent for residuals of fracture, right navicular bone.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from August 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) from September 2008 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2011.  A transcript of the proceeding has been associated with the Veteran's claims file.  

As to the Veteran's right ankle, prostatitis, and hypertension / heart claims, the September 2008 rating decision and subsequent determinations declined reopening the claims finding no new and material evidence had been submitted.  Regardless of RO actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  

As indicated above, the Veteran has filed a claim for a dental condition.  Service connection for a dental disorder is compensable under certain circumstances, but also raises a claim for service connection for outpatient dental treatment purposes.  Mays v. Brown, 5 Vet. App. 302 (1993).  In this case, the July 2009 rating decision, January 2011 statement of the case (SOC), and supplemental statements of the case (SSOCs) denied the Veteran's dental claim for VA compensation purposes, but did not adjudicate the Veteran's claim as one for dental treatment purposes.  Accordingly, the Board has limited its decision and review of the Veteran's dental condition claim to the entitlement for VA compensation purposes aspect and remands the dental condition claim for dental treatment purposes aspect.

The record reflects that after the final supplemental statement of the case (SSOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent SSOC was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2013).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.

The issues of entitlement to service connection for bilateral hearing loss; tinnitus; hypertension / heart, prostatitis; bilateral defective vision and left eye post-operative pterygium; and right ankle disability; as well as eligibility for VA dental treatment, entitlement to a compensable initial rating for hyperhidrosis, entitlement to an increased rating for a right wrist disability, and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for allergic reaction due to medication causing dizziness and falling are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed January 1992 rating decision denied entitlement to service connection for hypertension / heart condition, finding that there was no evidence of such disabilities in service or evidence that they were related to military service.      

2.  Evidence received since the January 1992 rating decision raises a reasonable possibility of substantiating the Veteran's hypertension / hearing disability claim.

3.  An unappealed August 1991 rating decision denied entitlement to service connection for prostatitis with complaints of urinary infection, finding that there was no evidence of such disabilities in service or evidence that they were related to military service.

4.  Evidence received since the August 1991 rating decision raises a reasonable possibility of substantiating the Veteran's prostatitis claim.

5.  An unappealed May 1984 rating decision denied entitlement to service connection for a right ankle disability, finding that there was no evidence of such disabilities in service or evidence that they were related to military service.

6.  Evidence received since the May 1984 rating decision raises a reasonable possibility of substantiating the Veteran's right ankle claim.

7.  The preponderance of the evidence is against finding that the Veteran has a stomach disability that is etiologically related to a disease, injury, or event in service.

8.  The Veteran does not have a dental disorder, to include gum disease, for which service-connected compensation is payable.


CONCLUSIONS OF LAW

1.  The January 1992 rating decision that denied entitlement to service connection for hypertension / heart condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  Evidence received since the January 1992 rating decision in relation to the Veteran's claim for entitlement to service connection for hypertension / heart condition, is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The August 1991 rating decision that denied entitlement to service connection for prostatitis with complaints of urinary infection is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

4.  Evidence received since the August 1991 rating decision in relation to the Veteran's claim for entitlement to service connection for prostatitis with complaints of urinary infection is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The May 1984 rating decision that denied entitlement to service connection for a right ankle disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

6.   Evidence received since the May 1984 rating decision in relation to the Veteran's claim for entitlement to service connection for a right ankle disability is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).

7.  Entitlement to service connection for a stomach disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

8.  Entitlement to service connection for a dental disability, to include gum disease, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.381, 4.150, 17.161 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in November 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For purposes of evaluating the Veteran's request to reopen his claims of entitlement to service connection, the Board observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  To that end, the Court determined that in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the Veteran that explains the meaning of both "new" and "material" evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  Id.

As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claims for entitlement to service connection for hypertension / heart condition, prostatitis, and a right ankle disability.  Thus, any errors in complying with the notice or assistance requirements with respect to those issues are moot.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA outpatient treatment records are in the file.  As will be discussed in greater detail below, the Board notes that there is indication of VA treatment records from the 1960s through early 1990s that may not have been associated with the claims file.  The Board does not find that the Veteran's dental or stomach claims are affected by such potential records.  As will be discussed in greater detail below, there is no medical evidence or lay contention of trauma to the teeth, gums, or surrounding jaw and bony structures and the Veteran has specifically denied that any VA medical professional has diagnosed him with a stomach disability or otherwise related stomach problems to his military service.  As such, the Board concludes that these issues can be adjudicated based on the evidence of record without prejudice to the Veteran.  Records from the Social Security Administration (SSA) also have been associated with the claims file.  Post service private medical records identified by the Veteran have been associated with the claims file, to the extent possible.  Moreover, neither the Veteran nor his representative has asserted that there is additional evidence not of record that would help his claims.  
With respect to the Veteran's claims for service connection for a dental disorder for compensation purposes and a stomach disorder, the Board concludes an examination is not needed.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of: (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As will be discussed in greater detail below, there is no evidence of a current stomach disorder or in-service traumatic damage to the teeth, gum, or surrounding bone.  Moreover, the Board notes that entitlement to service connection for periodontal gum disease is not permitted under the applicable regulations.  The Veteran concedes that he does not have a current diagnosis of a stomach disability at any point during the appellate time period, despite extensive treatment for multiple medical problems.  Under such circumstances, the Board finds that obtaining a VA examination or opinion is not necessary to decide this appeal.  38 C.F.R. § 3.159.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence

The Veteran claims that he has right ankle, prostate, and heart / hypertension disabilities due to his military service.  

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2013).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2013).

The Veteran originally was denied entitlement to service connection for a right ankle disability in an April 1976 rating decision and again in a May 1984 rating decision (with notification in June 1984).  He was denied entitlement to service connection for prostatitis in an August 1991 rating decision and denied entitlement to service connection for hypertension / heart disability in a January 1992 rating decision.  The Veteran did not appeal the denials by submitting a timely Notice of Disagreement or other indication of disagreement with the rating decisions within one year.  The denial of his claims consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2013).  

As a result, claims of service connection for a right ankle disability, prostatitis, and hypertension / heart disability may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

As already noted, claims of entitlement to service connection for a right ankle disability, prostatitis, and hypertension / heart disability were denied in May 1984, August 1991, and January 1992, respectively.  The evidence of record at the time of these rating decisions consisted of the Veteran's service treatment records (STRs), VA and private treatment records, and VA examination reports.

Again, the Veteran claims he incurred a right ankle disability, prostatitis, and hypertension / heart disability as a result of his military service.  As to the right ankle disability, the April 1976 rating decision denied the claim because the service treatment records were negative for any evidence of injury or trauma to the right ankle in service.  The May 1984 rating decision found that the Veteran had not submitted new and material evidence with respect to his right ankle claim.  The rating decision acknowledged a current diagnosis of residuals of right ankle fracture.  As to the prostatitis claim, the August 1991 rating decision denied the claim on the basis that the service treatment records were negative for treatment, findings, or diagnosis of prostatitis / urinary infection.  The rating decision acknowledged a current diagnosis of prostatitis.  As to the heart / hypertension claim, the January 1992 rating decision also based the denial on the absence of evidence in the service treatment records of treatment, findings, or diagnosis of hypertension, tachycardia, or coronary artery disease.  The rating decision acknowledged a current diagnosis of hypertension and a questionable lay report of a prior myocardial infarction.  For evidence to be new and material in this matter, it would have to tend to show either that the Veteran's disabilities had their onset in service or are otherwise related to some incident of service.  The Board finds the evidence received since the above rating decisions does so.

In that regard, the Veteran has submitted numerous lay statements from himself, friends, and family that document in-service right ankle, prostate, and heart / hypertension problems and/or continuity of associated problems from service to the present.  For example, a February 1994 statement from a former employer indicated that in early 1968 the Veteran had worked for a few months, but had stopped due to problems that included chest and ankle pain.  Another statement from a friend and former co-worker described chest pains, foot problems, and "prostate infections" that the Veteran reported from the time of his separation from service.  Finally, a September 1967 private treatment record indicated a diagnosis of "Hypertension / heart condition."

Moreover, the Veteran submitted letters from private treatment providers dated September 1967 and October 1967 documenting hypertension / heart condition, fracture of the right ankle, and prostate infection.  Given the close proximity of these letters to the Veteran's separation from service, they certainly tend to suggest the onset of such problems during service or otherwise an association with service.  With respect to the noted hypertension, the Board notes that hypertension diagnosed within one year of separation from service is subject to entitlement to service connection on a presumptive basis.  See 38 C.F.R. § 3.309(a) (2013).

Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claims should be reopened, the Board concludes that the above lay and medical evidence suggests a possible association between the Veteran's right ankle, prostate, and heart / hypertension complaints and his military service, given the near continuity of diagnosis, lay evidence of problems in service, and/or the continuity of problems from service.  At the very least, this new evidence raises a reasonable possibility of substantiating the claims and constitutes new and material evidence sufficient to reopen the Veteran's right ankle, prostate, and heart / hypertension claims.

However, as will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the claims of entitlement to service connection for right ankle, prostate, and heart / hypertension disabilities on the merits. 


Service Connection

Stomach Disorder

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he has a stomach disability as a result of his military service.  

During his November 2011 Board hearing, the Veteran appears to have alleged that he was diagnosed with "bowel or stomach colitis in the bowel" during service.  During his June 1967 VA Report of Medical History shortly before separation from service, however, he denied any history of stomach, liver, or intestinal trouble.  The service treatment records do not otherwise document complaints, treatment, or diagnoses of stomach problems or disabilities and the June 1967 Report of Medical Examination shortly before separation included a finding of normal abdomen on examination.

During his January 1984 VA general medical examination, the Veteran reported digestive problems, but examination of the digestive system was within normal limits.  Indeed, the Veteran conceded during his November 2011 VA examination that he had not been diagnosed with a stomach disorder.  The medical evidence of record indicates ongoing problems with prostatitis (a claim for service connection for which was reopened above and remanded for additional development below), but no regular treatment for or diagnosis of a stomach disability.

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has a stomach disability that was incurred in or is otherwise related to military service.  

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in his stomach claim and description of his symptoms, the most competent medical evidence of record does not show that the Veteran has a current stomach disability caused or otherwise related to military service during any period of his appeal.  Indeed, as noted above, the Veteran concedes that he has not received such a diagnosis.    

The Board has considered the Veteran's assertions that he has current stomach problems due to his military service.  In that regard, the Board acknowledges that the Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing problems with the stomach in service and thereafter.  His assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the complex nature of diagnosing a stomach disability or otherwise attributing current stomach problems to military service, the Board concludes that the Veteran's statements and opinions as to diagnosis and etiology are of no probative weight.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

As to any contentions of a continuity of stomach problems from service, the Board notes that it is aware of the provisions of 38 C.F.R. § 3.303(b), relating to chronicity and continuity of symptomatology in establishing service connection.  However, the Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).  There is no evidence or contention that the Veteran's stomach disabilities would result in a diagnosis of any of the disease entities listed therein.  Therefore, establishment of service connection on that basis is not warranted.

As there is no competent evidence of a current stomach disability, the Board concludes that the preponderance of the evidence is against granting service connection.  As noted, the Veteran concedes that no medical professional has diagnosed him with a current stomach disability and, indeed, when reporting stomach problems during the January 1984 VA general medical examination the examiner found the digestive system to be normal on physical examination and did not diagnose a stomach disability.  Moreover, the Board does not find the Veteran's lay statements otherwise sufficient to establish entitlement to service connection or trigger an obligation on VA's part to obtain a medical examination.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for entitlement to service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Dental Disorder

The Veteran also seeks compensation for a dental disorder.  The Veteran contends that several of his teeth were pulled during service, which caused problems with his gums.  He has experienced ongoing problems with his gums from service.

The dental conditions for which service-connected compensation benefits are available are set under 38 C.F.R. § 4.150, DCs 9900-9916.  Disability compensation and VA outpatient dental treatment may be provided only for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, DCs 9900-9916.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  As noted above, the matter of eligibility for VA dental treatment has been remanded to the RO/AMC for appropriate consideration and is not the subject of the Board's review.  Rather, the Board will address whether the Veteran is entitled to service connection for VA compensation purposes.

The Veteran contends that he developed gum problems during his active duty service due to the removal of multiple teeth.  As discussed above, the Veteran's service treatment records show regular treatment for dental caries, nonrestorable caries, and absesses.  The Veteran had multiple teeth extracted during service, including Numbers 2, 8, 9, and 16.  The records do not evidence dental trauma, to include loss of or trauma to the mandible, maxilla, or other bones of the face.

Considering the pertinent evidence in light of the above, the Board finds that the Veteran does not have a compensable dental disorder.

As noted above, replaceable missing teeth and periodontal gum disease may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  See 38 C.F.R. § 3.381.

In this case, there is no competent medical or dental evidence of loss of teeth due to loss of substance of the body of the maxilla or mandible due to bone loss through trauma or any other condition on which service connection could be allowed.  The Veteran contends only that he had to have several teeth removed in service, which caused gum disease.  The Veteran has never at any time alleged incurring an injury to the mandible or maxilla.  In other words, none of the DCs, 9900 through 9916, apply in this case.

There is simply no competent medical evidence that the Veteran has any current dental disorder for which compensation is payable.  See 38 C.F.R. § 4.150.  Based on the foregoing, the Board concludes that there is no basis under the law for the award of service-connected VA disability compensation for a current dental disorder, as there is simply no medical or dental evidence that the Veteran has a disorder falling under the categories of compensable dental conditions set forth in 38 C.F.R. § 4.150.  Under these circumstances, the Board must deny the claim for service connection for a dental disorder, for compensation purposes.

In reaching the conclusions above the Board has again considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for hypertension / heart condition is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for entitlement to service connection for prostatitis with complaints of urinary infection is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for entitlement to service connection for a right ankle disability is reopened; the appeal is granted to this extent only.

Entitlement to service connection for a stomach disability is denied.

Entitlement to service connection for gum disease, for purposes of compensation, is denied.


REMAND

Bilateral Eyes

The Veteran contends that he injured his left eye in service in 1966 when falling off a tank he got a stick "stuck" in his left eye.  Moreover, he alleges that when medical professionals tried to remove the stick that a piece broke off.  In an attempt to remedy this problem, the Veteran asserts he underwent three surgeries at the Cleveland VAMC, beginning in approximately 1974.  Although an April 1991 VA eye examination also indicates three surgeries at the Cleveland VAMC beginning in 1974, the report states that the surgeries were for a recurring squamous cell malignant tumor, probably of the head of the pterygium.  In either case, the evidence of record does not include the VAMC surgical records or other treatment records for eye problems in the 1970s.  As such, a remand is required for an attempt to obtain these records.

Dental Treatment

As discussed above, the Veteran has asserted that he developed a dental disorder during his active duty service.

As noted above, the Court has held that a claim for service connection is also considered to be a claim for VA outpatient dental treatment.  Mays, 5 Vet. App. at 302.  The Veteran's November 2008 claim requested entitlement to service connection for "gum disease" and did not indicate whether this included service connection for compensation purposes or for treatment purposes.  The July 2009 rating decision explicitly noted that service connection for periodontal gum disease could be granted solely for the purpose of establishing eligibility for outpatient dental treatment.  The rating decision, however, clearly did not consider eligibility for treatment purposes, as the cursory conclusion was, "Service connection for gum disease is denied since this condition neither occurred in nor was caused by service."  The January 2011 SOC used the same language in continuing to deny the claim.

As such, the issue of entitlement to service connection for a dental condition, for purposes of obtaining VA treatment, must be adjudicated in an SOC, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2013); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.501, 20.502 (2013).  On remand, the Veteran will have the opportunity to file a timely substantive appeal if he wishes to complete an appeal as to this matter.

Furthermore, the VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and must be complied with regarding each claim made by a Veteran.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The letters sent to the Veteran to date have not informed him of his ability to receive service connection for dental treatment purposes.  See Mays, 5 Vet. App. 302.  The AMC should send corrective VCAA notice and properly develop and adjudicate the Veteran's dental claim for purposes of receiving VA outpatient dental treatment only.

Hearing Loss and Tinnitus

As to the Veteran's hearing loss and tinnitus claims, the Veteran was afforded a VA examination in June 2009.  The examiner stated that the Veteran had normal hearing bilaterally from 500 to 4000 Hz at both entrance and separation.  In making such a finding, it is unclear whether the examiner considered the puretone thresholds, in decibels, at the time of the pre-induction and separation examinations as converted to ISO-ANSI standards.  Once this is accomplished, hearing acuity at 500 Hz was 25 dB in each ear.  In this regard, the Court of Appeals for Veterans Claims has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Moreover, there is evidence of a threshold shift of 15 dB at multiple frequencies in the right ear when comparing the pre-service and separation audiograms and a variation of 10 dB at two frequencies in the left ear.  The examiner failed to discuss the significance of such shifts during service.  As such, the Board concludes that an addendum opinion must be obtained as to the above issues.  

Right Ankle, Prostatitis, and Hypertension / Heart

As to the Veteran's right ankle, prostatitis, and hypertension / heart disability claims, the Veteran contends that he has experienced ongoing problems since service.  The evidence of record indicates that after service the Veteran has been diagnosed with related disabilities.  In addition, the Veteran has submitted statements from multiple individuals attesting to difficulty with the foregoing in service, immediately after, or shortly after separation from service.  

As to the hypertension / heart claim, there is evidence of a diagnosis of hypertension very shortly after separation from service.  As discussed above, September 1967 and October 1967 letters note a diagnosis of hypertension and the October 1967 letter includes blood pressure readings consistent with hypertension for VA purposes.  However, there also appears to be significant evidence that potentially contradicts a finding of hypertension in service or within one year of separation from service.  For example, the Veteran now contends that he had problems with hypertension and heart problems following his 1966 fall from a tank.  An October 1966 Physical Profile Record following the incident, however, notes only problems related to a fracture of the right wrist.  Moreover, in late December 1966, the Veteran explicitly denied treatment for a heart condition or high blood pressure.  Shortly prior to separation from service and the private letters noting a diagnosis of hypertension, the Veteran's blood pressure was 124/62 during his June 1967 examination and at that time he explicitly denied a history of pain or pressure in the chest or high blood pressure.  During post-service VA medical examinations, moreover, he did not report or have a noted history of hypertension and his blood pressure readings were 130/90 (January 1976) and 128/80 (January 1984).  It was not until a June 1991 VA examination that the Veteran had a noted diagnosis of hypertension.  Based on this potentially conflicting evidence, at this time the Board does not find sufficient evidence to grant entitlement to service connection on a presumptive basis under the provisions of 38 C.F.R. § 3.309(a) at this time.

As to the heart claim, in a June 1991 VA examination the Veteran reported a heart attack in 1987, whereas the October 1967 private physician's letter noted a prior  admission for myocardial infarction.

As to the right ankle, a January 1976 VA examination included the Veteran's complaints that he had fractured his right ankle at the same time as fracturing his right wrist in the fall off a tank in 1966.  The examiner diagnosed a strained right ankle.  The Veteran continued his reports during the January 1984 VA examination and was diagnosed with residuals of fractured right ankle.  

As to the prostatitis, a March 1991 VA treatment record included reports of a history of prostatitis from 1966.  During a January 1984 VA examination, the Veteran also reported prostate problems.

Based on the foregoing, the Board concludes that a VA examination is warranted for the above claims.

Moreover, the September 1967 and October 1967 private letters appear to be directing the Veteran to obtain medical treatment from VA.  As any such treatment is not of record, such records should be sought from all appropriate facilities, to include the Louisville, Kentucky VA medical system.  

Section 1151 Claim

As to the Veteran's section 1151 claim, the Veteran contends that prescribed medication for his hypertension caused dizziness, falls, and additional heart problems.  In that regard, the Veteran was hospitalized in late April 2008 for dizziness and falls.  The cause of these problems was not definitively pinpointed during his several day hospitalization, but multiple records suggested that his hypertension medication could be the cause of the problems and the medication was changed.  In that regard, the Board notes that treatment records months before the hospitalization indicated that a known side effect of the hypertension medication was dizziness.  The RO has denied the claim on the theory that the Veteran's symptoms resolved after the hospitalization; however, subsequent treatment records noted continued complaints of dizziness and the Veteran has repeatedly argued a worsening of his heart problems due to the medication.  As such, the Board concludes that a VA medical opinion should be obtained to address the merits of the Veteran's claim.

Right Wrist

The Veteran contends that his right wrist disability is more severe than the current 10 percent rating.  

The Veteran's most recent VA examination for his right wrist was in November 2010.  Unfortunately, therein the examiner indicated that on repetitive motion the Veteran experienced increased pain during the arc of motion, although the overall range of motion was unchanged.  The examiner did not note the specific point in the arcs of motion where pain started.  In a February 2011 statement, the Veteran indicated that the November 2010 VA examination report was inaccurate, as the examiner had stated to the Veteran and multiple witnesses that there was swelling in the right wrist, but in the report indicated that no swelling had been observed.  In order to fully evaluate the Veteran's disability, the Board finds that an additional examination, to include range of motion testing with indication of the point of pain onset, is necessary.  

Hyperhidrosis

Finally, the issue of entitlement to service connection for hyperhidrosis was granted by the RO in a June 2011 rating decision and a noncompensable rating assigned.  This represented a complete grant of benefits as to this claim.  In a July 2011 statement, however, the Veteran expressly disagreed with the June 2011 rating decision with respect to the hyperhidrosis of the feet.  Moreover, during his November 2011 Board hearing, the Veteran explicitly expressed disagreement with the rating assigned for the hyperhidrosis, indicating that he had not been able to work due, at least in part, to skin problems associated with the hyperhidrosis of the feet.  He discussed these problems at some length during the hearing.  Thus, the Veteran has provided a valid and timely notice of disagreement with the findings of the June 2011 rating decision.

Based on the evidence described above, the Veteran should be provided with an SOC that addresses the issue of entitlement to a compensable initial rating for hyperhidrosis and tinea pedis, bilateral feet.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA clinical records from prior to March 1991 and from January 2011 to the present.  The Veteran appears to have sought treatment from (or was at least referred to) various VA medical systems prior to March 1991, to include those in Louisville, Kentucky and Cleveland, Ohio.  If records prior to March 1991 should prove to be unavailable, then the AMC should document in writing the attempts to obtain these records and the Veteran should be notified and afforded the opportunity to obtain these records.

2.  Provide the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the issue of entitlement to service connection for a dental condition for dental treatment purposes only, including the relevant dental regulations outlining the Veteran's ability to receive service connection for dental treatment purposes.

3.  Based on the information obtained from 1. above, conduct any additional development, to include a VA examination for the bilateral eye disability claim, as necessary.

4.  After 1. above is complete, obtain a supplemental opinion from the examiner who conducted the June 2009 VA audio examination.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims file must be made available to and reviewed by the reviewer/examiner.  

The reviewer/examiner is asked to provide an opinion regarding whether it is as least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss or tinnitus was incurred in or is otherwise related to the Veteran's military service.  In that regard, the examiner/reviewer is specifically requested to consider, and discuss as appropriate, the documented in-service shifts in the Veteran's hearing acuity (discussed above) and evidence of hearing loss of 25 dB in each ear at 500 Hz at his separation examination, when converted to ISO-ANSI standards.  

It would be helpful if the examiner/reviewer would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner/reviewer should provide a complete rationale for any opinion provided.

5.  After 1. above is complete, schedule the Veteran for appropriate VA examination(s) for his claimed hypertension / heart, prostatitis, and right ankle disabilities.  The claims file, including a copy of this remand, should be provided to the appropriate examiner(s) for review, and the examiner(s) should note that it has been reviewed.  After reviewing the claims file, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner must offer an opinion as to whether it is at least as likely as not that any current hypertension / heart, prostate, or right ankle disability had its onset during military service (or within one year of separation from service) or is otherwise related to service.  The examiner specifically is requested to consider, and discuss as appropriate, the service treatment records, the September 1967 and October 1967 private physicians' letters, the January 1976, January 1984, and April 1991 VA examination reports, and the other evidence of record.

It would be helpful if the examiner/reviewer would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.    

The examiner must provide the underlying reasons for any opinion provided.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

6.  Arrange for the Veteran to undergo an appropriate VA examination or evaluation, as appropriate, for a medical opinion under the criteria of 38 U.S.C.A. § 1151.  The examination should include any diagnostic testing or evaluation deemed necessary by the examiner.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent history.  Further, in the sense of fairness and objectivity, the examiner designated to provide this opinion should not be one of the Veteran's treating health care professionals, to include those who prescribed the hypertension medication at issue.

7.  Schedule the Veteran for an appropriate examination for his right wrist disability, to ascertain the current level of severity. The entire claims file must be made available to the examiner for review in conjunction with the examination and should be so documented in the examination report.  All tests and studies that the examiner deems necessary should be performed.  The examiner specifically is requested to discuss at what point during the Veteran's range of motion there is objective and subjective evidence of pain onset, if any, including on repetitive motion testing.  

8.  After all necessary development has been completed, the dental and hyperhidrosis claims should be readjudicated by appropriate authority to determine eligibility for: (1) dental treatment and (2) entitlement to a compensable initial rating for hyperhidrosis.  To the extent the benefits requested are not granted, the Veteran and his representative should be issued a statement of the case, including citation to all relevant law and regulations pertinent to these claims.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration, if otherwise in order.

9.  After 1. through 6. are complete, readjudicate the Veteran's claims.  If a complete grant of all benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


